Per curiam.
In response to the Petition of Voluntary Discipline filed by Respondent Robin E. Blount, the review panel of the State Disciplinary Board has found that Respondent violated Standards 4 and 68 of Bar Rule 4-102 by failing to file her client’s claim within the statute of limitation and then by misrepresenting to her client the status of the claim. However, the review panel has recommended because of mitigating factors that Respondent be suspended from the practice of law in Georgia for 18 months and that Respondent should receive credit against that suspension for her 16-month interim suspension. The mitigating factors considered by the review panel are that at times relevant Respondent was under enormous stress because she was the sole support for her husband and three children, one of which children has multiple physical disabilities; because Blount was performing administrative as well as legal duties amounting to two full-time jobs; and because Blount has agreed to pay her client’s financial losses both in principal and interest. We have reviewed the record and agree with the review panel’s recommendation. Accordingly, Robin E. Blount, State Bar Number 064415, is suspended from the practice of the law in Georgia for a period of two months from the date of this opinion (May 30, 1995). As a condition of reinstatement, Respondent shall establish to the satisfaction of the Office of General Counsel of the State Bar of Georgia that she remains in compliance with her obligation to repay her client, Ms. Gibson, the ten thousand dollars, plus interest, to which she agreed in the February 15, 1994, settlement agreement.

Suspended.


All the Justices concur.